DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese reference (JP 52-57604).
The JP reference discloses a turnout including fixed beam 61 arranged on turnout platform 3, first and second movable beams 41, 52 arranged on opposite sides of fixed beam 61 with the first movable beam movable between first and second positions and the second movable beam movable between third and fourth positions such that each of the first and second movable beams is configured to selectively align with the fixed beam while the other one of the movable beams being separated from fixed beam to form a first passage curved beam (Fig. 2) and a second passage straight beam (Fig. 1). The structure of the JP reference is considered to include the features of instant claims 1-2.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese reference (JP 52-57604) in view of Donkersley (US 224,157) and Libby (US 1,078,051)
The JP reference is applied above.
Donkersley discloses a turnout including first and second movable beams a’, b’, a first trolley on first rail G and connected to first ends of movable beams a’, b’, and a second trolley on second rail G connected to second ends of movable beams a’, b’, and driving device including rope/chain I.
Libby discloses a turnout wherein drive 15 is provided in between sets of rollers connected to movable beams.
In view of Donkersley, it would have been obvious to one of ordinary skill in the art to provide first and second trolleys connected to the first and second movable beams of the structure of the JP reference for guiding them between their respective positions, in a manner similar to that taught by Donkersley, for forming curved and straight . 
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 4 above, and further in view of German reference (DE 43 32 493).
The DE reference discloses a screw drive that includes a locking device in the form of a lockable rocker configured to lock a sliding structure by engaging with either one of grooves 58, 60. In view of the DE reference, it would have been obvious to one of ordinary skill in the art to alternatively configure the drive device of the structure of the JP reference, as modified, to include a locking device, similar to that taught in the DE reference, to provide reliable locking of the movable beams. The structure of the JP reference, as modified, is considered to include the features recited in instant claim 8.
Regarding instant claim 9, the structure of the JP reference, as modified, includes a locking device similar to that taught in the DE reference, wherein the locking device has a configuration that is capable of connecting to one of the first and second trolleys to lock the movable 
beams as claimed.
Claims 3, 5, 7, 10-11 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ballard (US 1,377,653), Reid (US 1,414,303) and Henderson (US 2,840,006) disclose variations of turnout assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617